DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  In claim 1, at line 10, “second rod” should read “second rod end”; In claim 11, at line 11, “second rod” should read “second rod end”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 11-13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hertel (DE 1454152).
	There is disclosed in Hertel a cooking appliance, comprising: a cabinet 1 defining a cooking chamber, the cooking chamber extending along in a lateral direction between a first chamber side 3 and a second chamber side 4; a plurality of electric heating elements 7 mounted within the cabinet; a first false wall 10 slidably positioned within the cooking chamber at the first chamber side; a second false wall 10 slidably positioned within the cooking chamber at the second chamber side; a heat shield (connecting wall between first and second false walls); a spit rod 15 defining a rotation axis from a first rod end to a second rod end, the first rod end attached to the first false wall to slide therewith, the second rod end attached to the second false wall to slide therewith; a motor 11 in selective mechanical communication with the spit rod to provide rotation thereof; and a chain arrangement between the motor and spit rod.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hertel (DE 1454152) in view of Schey.
	In regards to claims 4 and 14, Schey discloses that it is known in the art to mounted multiple vertically spaced spit rods in a cooking chamber.
	It would have been obvious to one skilled in the art to provide the apparatus of Hertel with an additional spit rod, as taught in Schey, in order to allow cooking of multiple food items at the same time.
	In regards to claims 5 and 15, Schey discloses that it is known in the art to connect the multiple spit rods with a plurality of chains.
Allowable Subject Matter
Claims 6, 7, 9, 10, 16, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references DE 404007 (Hans-Joachim) and FR 2126127 (Vander Heym) are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761